Title: To Thomas Jefferson from John C. Calhoun, 25 February 1825
From: Calhoun, John C.
To: Jefferson, Thomas


Dear Sir,
Washington
25th Feby 1825
Mr Owen the bearer is desirous of forming the acquaintance of one so distinguished by the affection and esteem of his fellow citizens as yourself. I comply with his request to become the medium of an introduction with pleasure, not doubting, but that the acquaintance of one of a character so benevolent, and who has applied his system with so much success at New Lanark would be agreeable to you.With great regard I am & &J. C Calhoun